Title: To Thomas Jefferson from William Short, 6 August 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Aug. 6. 1792

I have this instant recieved from a gentleman here an article of intelligence with respect to Poland that arrived this evening and which I lose no time in communicating to you—namely that the views of Russia have been crowned with complete success. The Empress having refused the armistice proposed by the King of Poland and exacted of him in the most imperious terms his adhesion to the counterfederation, one of the Potockis proposed the King’s putting himself at the head of the troops and yielding nothing but by force—opinions were about to divide on this question when the King came forward and declared his determination to submit and to give the adhesion required. This or something very near it has taken place so that the counter-revolution in Poland may be considered as complete.

We know not yet with certainty how the same business goes on in France, where at present there is certainly much less unanimity than in Poland. At the departure of the last post the declaration of the Duke of Brunswic was not public there—and indeed it will be impossible to judge of its real effect until he shall have supported it by a real entry into the Kingdom, and until it shall be seen whether his conduct is entirely conformable to the promises contained in his declaration.
The Nestor of European ministers, the Prince de Kaunitz, has as it is said and believed given up his place. His advanced age and some opposition to the present system adopted by the court of Vienna are the causes—the latter probably the principal as he has been so long accustomed to be absolute that he would admit of no contradiction.
I have now the honor of inclosing you a supplement to the No. 61. of the Leyden gazette which has appeared since the departure of my last inclosing that gazette—another number is also subjoined—and also a triplicate of my account with the U.S. up to July 1. It is marked duplicate, though in fact it is a third, as I sent a press copy of the first with my letter of July 26. The original was forwarded in my No. 104. I beg leave to refer you to these two letters for any explanation which may be necessary.
I shall set out to morrow morning for Amsterdam to sign the contract and bonds of the last loan opened there and shall be absent from hence five or six days. It is useless to mention that I have not yet recieved the letters expected from you, and so often spoken of in my letters. I have the honor to remain most respectfully Dear Sir, your most obedient & humble servant

W: Short

